Citation Nr: 0617993	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently rated 50 percent disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from June 2001 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (RO) which continued a 50 percent 
evaluation for PTSD and granted service connection for type 
II diabetes mellitus with a 10 percent evaluation, effective 
June 20, 2001.  

The Board notes that the veteran filed his claim for an 
increased rating for PTSD in August 2000.  In a June 2001 
rating decision, the RO continued a 50 percent evaluation for 
PTSD.  In June 2001, the veteran submitted a statement in 
which he expressed disagreement with that decision.  The 
Board finds that the June 2001 statement was a timely notice 
of disagreement to the June 2001 rating decision.  The 
veteran perfected this appeal in July 2004.  

The issue of entitlement to an increased evaluation for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's type II diabetes mellitus is manageable by 
restricted diet only. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In April 
2001, February 2002, and June 2002 notice letters, VA 
informed the veteran of the evidence needed to substantiate 
his claims, evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA, in effect, asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, April 2001, February 2002, and June 2002 notice 
letters addressed the veteran's original application for 
service connection.  In October 2002, the RO awarded service 
connection for type II diabetes mellitus and assigned a 10 
percent evaluation, effective June 20, 2001.  Therefore, the 
notice letters served their purpose in providing VCAA notice 
and their application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for type II diabetes mellitus.  The RO issued a 
statement of the case in June 2004, providing the veteran 
with pertinent criteria for establishing a higher initial 
rating.  Thus, the Board finds that VA complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  Id.

The veteran's VA treatment records, VA examinations, and 
private treatment records have been associated with the 
claims file.  The Board notes that in a June 2004 statement, 
the veteran requested that his VA examinations be 
rescheduled.  A VA examination for diabetes mellitus was 
completed in March 2002.  Upon reviewing the examination 
report, the Board finds that the evidence is sufficient for 
proper adjudication of the issue of entitlement to an 
increased evaluation for type II diabetes mellitus.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability and a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service-connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  Id.  
A staged rating is for consideration in the veteran's claim 
for an increased initial evaluation for type II diabetes 
mellitus.

The veteran is currently assigned a 10 percent disability 
rating for type II diabetes mellitus under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 10 percent rating 
is assigned for diabetes mellitus that is manageable by 
restricted diet only.  Id.  A 20 percent rating is assigned 
where insulin and restricted diet, or; use of oral 
hypoglycemic agent and restricted diet is required.  Id.  A 
40 percent rating is assigned where insulin, restricted diet, 
and regulation of activities is required.  Id.  A 60 percent 
disability rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.   A 100 
percent rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulations of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

During a March 2002 VA examination, the examiner stated that 
the veteran was not taking oral medications or receiving any 
injections of insulin for this condition.   VA treatment 
notes from June 2001, October 2001, June 2003, and September 
2003 reflect diagnoses of type II diabetes mellitus 
controlled by diet.  The Board finds that the veteran's is 
properly rated at 10 percent for type II diabetes mellitus 
manageable by restricted diet alone.  See id.  A 20 percent 
rating is not warranted where the veteran's disability does 
not necessitate the use of insulin or use of an oral 
hypoglycemic agent in addition to dietary restrictions.  Id.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b) (1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran's assigned evaluations already 
reflect occupational impairment resulting from his symptoms.  
The veteran's type II diabetes mellitus has not been shown to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claim.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.
	

ORDER

An initial evaluation for type II diabetes mellitus, in 
excess of 10 percent is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
Board has reviewed the evidence on file and finds that a VA 
medical examination is necessary prior to appellate review of 
the veteran's claim for an increased evaluation for PTSD.  

The veteran was scheduled for a VA examination in February 
2004, but did not appear for the examination.  The veteran 
indicated in June 2004 and July 2004 statements that he was 
in jail during the time his examination was scheduled, and 
requested that his examinations be re-scheduled.  

The veteran has been diagnosed with polysubstance dependence, 
as well as with PTSD.  The veteran was seen at VA for 
substance abuse and detoxification in August 2000, June 2001, 
June 2003, and September 2003.  Treatment records and mental 
status examinations reflect varying symptoms attributed to 
polysubstance dependence and PTSD and Global Assessment of 
Functioning (GAF) codes ranging from 35 to 50.  In a 
September 2003 VA discharge summary, the veteran was 
diagnosed with opioid, cocaine, and alcohol dependence, and 
PTSD.  During his March 2002 VA examination, the veteran was 
assessed with moderate, chronic PTSD and polysubstance 
dependence.  The examiner stated that the veteran had a 
history of incarcerations and severe dependence on drugs and 
alcohol as a way of life and an inability to maintain a job 
for at least 12 years.  He was assessed with a GAF of 37.  
The examiner stated that the veteran had been actively 
hallucinating and involved with drugs and alcohol.  

The Board finds that a VA examination is necessary to 
determine the current severity of the veteran's PTSD, and to 
differentiate symptoms due to polysubstance abuse from 
symptoms due to PTSD.    

As noted above, the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice that explains the 
information or evidence needed to 
establish an effective date, as outlined 
by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. The veteran should be afforded a VA 
psychiatric examination to assess the 
current severity of his PTSD, and to 
identify and differentiate symptoms due 
to polysubstance abuse from symptoms due 
to PTSD.  The examiner should review the 
claims folder prior to examination and 
should provide a clear rationale for all 
opinions rendered.  The examiner should 
provide detailed findings of the exact 
current manifestations of the veteran's 
PTSD in relation to the appropriate 
rating criteria.  If the examiner is 
unable to differentiate the symptoms due 
to the veteran's service-connected PTSD 
from that due to nonservice-connected 
disorders, the examiner should so state 
in the report.  

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


